                                                                                         E-FILED
                                                       Tuesday, 10 September, 2019 12:41:56 PM
                                                                    Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
      Plaintiff,                                )
                                                )
 v.                                             )     Case No. 18-30038
                                                )
JANHOI COLE,                                    )
                                                )
      Defendant.                                )

                                     OPINION

RICHARD MILLS, United States District Judge:

      United States Magistrate Judge Tom Schanzle-Haskins entered a Report and

Recommendation, wherein he recommended that Defendant Janhoi Cole’s amended

motion to suppress evidence be denied.

      Defendant Janhoi Cole has filed an Objection to the Report and

Recommendation.

      Pursuant to 28 U.S.C. § 636(b)(1)(C), the Court will make a de novo

determination of the portions of the report to which objection is made.

      The Defendant seeks the suppression of any evidence found as a result of a

traffic stop in Springfield, Illinois on June 25, 2018, and any statements or

admissions obtained as a result of that stop.



                                          1
      Specifically, the Defendant objects to the magistrate judge’s conclusion that

“the recording shows that after the Squad Car swung to the left from behind the

Black SUV, the Vehicle was following too closely behind the Merging Vehicle.”

Doc. No. 30, at 8. Based on that objection, the Defendant also objects to the

conclusion that “Trooper Chapman had probable cause to stop Cole for following

too closely behind the Merging Vehicle.” Id. at 21. The Defendant further objects

to the conclusion that “Trooper Chapman also had reasonable suspicion to detain

Cole beyond the time reasonably necessary to complete the traffic stop.” Id. He

claims the traffic stop was not supported by probable cause. The Defendant further

contends that the Court’s review of video will show that he was not following too

closely and that the magistrate judge’s finding is erroneous.

      Accordingly, the Defendants asks the Court to suppress any and all physical,

oral, tangible or intangible evidence, admissions or statements obtained by Illinois

State Trooper Clayton Chapman or any other law enforcement personnel in their

illegal detention of the Defendant and subsequent warrantless search.

      The Court has reviewed the video and agrees with the magistrate judge’s

finding that when the squad car moved left from behind the black SUV, the

Defendant’s vehicle appeared to be following too closely behind the merging vehicle

when the left lane ended. An officer could reasonably have believed that Defendant

was following too closely behind the merging vehicle in violation of 635 ILCS 5/11-


                                          2
710. Therefore, the Court concludes that the officer had probable cause to stop the

vehicle for following too closely.

      Based on the factors noted on pages 23 and 24 of the Report and

Recommendation, the Court also agrees with the magistrate judge’s finding that

Trooper Chapman had reasonable suspicion to detain the Defendant beyond the time

reasonably necessary to complete the traffic stop.

      For all of these reasons, the Court will accept the Report and Recommendation

and deny the motion to suppress.

      Ergo, the Court ACCEPTS United States Magistrate Judge Tom Schanzle-

Haskins’ Report and Recommendation [d/e 30] and Denies the Defendant’s

Objections [d/e 31] thereto.

      The Defendant’s Amended Motion to Suppress Evidence [d/e 24] is DENIED.

ENTER: September 10, 2019

      FOR THE COURT:
                                                     /s/ Richard Mills
                                                     Richard Mills
                                                     United States District Judge




                                         3
